Exhibit 10.45
GLOBAL — DIRECTORS
AMENDMENT
TO
CERTAIN ALLIED WASTE INDUSTRIES, INC.
EQUITY AWARD AGREEMENTS
     THIS AMENDMENT (the “Amendment”) is made by and between Allied Waste
Industries, Inc., a Delaware corporation (the “Company”) and the individual
specified below (the “Grantee”), to those certain Allied Waste Industries, Inc.
equity award agreements held by Grantee and set forth and described on Exhibit A
attached hereto and incorporated herein (collectively referred to herein as the
“Agreements”).
WITNESSETH:
     WHEREAS, the Company and the Grantee previously entered into the Agreements
set forth on Exhibit A attached hereto;
     WHEREAS, the equity awards underlying the Agreements were issued pursuant
to and under either the Allied Waste Industries, Inc. 1994 Non-Employee
Directors Stock Option Plan, as amended from time to time (the “1994 Plan”) or
the Allied Waste Industries, Inc. 2005 Non-Employee Director Equity Compensation
Plan, as amended from time to time (the “2005 Plan”);
     WHEREAS, outstanding awards under the 1994 Plan and the 2005 Plan are
governed under the terms of the 2005 Plan;
     WHEREAS, on June 22, 2008, the Company entered into an Agreement and Plan
of Merger (the “Merger Agreement”) with and among Republic Services, Inc., a
Delaware corporation (“Republic”), and RS Merger Wedge, Inc., a Delaware
corporation and wholly owned subsidiary of Republic (the “Merger Sub”), pursuant
to which Merger Sub will merge with and into the Company (the “Merger”) and, as
a result, the Company will become a wholly owned subsidiary of Republic as of
the Effective Time (as defined in the Merger Agreement);
     WHEREAS, in anticipation of the Merger, and in accordance with the terms
and provisions of the Merger Agreement and the 2005 Plan, the Company and the
Grantee now wish to amend the Agreements to reflect the changes that are
required to be made as a result of such Merger; and
     WHEREAS, the Company and the Grantee wish to amend the Agreements for
purposes of Section 409A of the Internal Revenue Code to provide that the
Agreements shall be interpreted in a manner consistent with the awards
satisfying the requirements of Section 409A.
     NOW, THEREFORE, except as otherwise specifically provided, effective as of
the Effective Time of the Merger, the Agreements shall be amended as follows:
     1. Definitions. With respect to certain definitions contained in the
Agreements, the following shall apply: (a) any references to “Company” and/or
“Allied Waste Industries, Inc.” shall be to Republic Services, Inc., (b) any
references to the “Board” or “Board of Directors”

 



--------------------------------------------------------------------------------



 



shall be to the Board of Directors of Republic Services, Inc., (c) any
references to the “Committee” shall be to the Compensation Committee of the
Board of Directors of Republic Services, Inc., (d) any references to the “Allied
Waste Industries, Inc. 1994 Non-Employee Directors Stock Option Plan, as
amended” or the “Allied Waste Industries, Inc. 2005 Non-Employee Director Equity
Compensation Plan, as amended,” shall be to the Republic Services, Inc. 2005
Non-Employee Director Equity Compensation Plan, as amended (f/k/a the Allied
Waste Industries, Inc. 2005 Non-Employee Director Equity Compensation Plan, as
amended), (e) any references to “Shares” or “Stock” or “Common Stock” shall be
with respect to shares of the common stock of Republic Services, Inc., as
adjusted, in accordance with the Plan and as described in Section 2 or Section
3(a) below, as applicable; (f) any references to “Options” shall be with respect
to shares of the common stock of Republic Services, Inc., as adjusted, in
accordance with the Plan and as described in Section 2 below; and (g) any
references to “Restricted Stock” or “Award Shares” shall be with respect to
shares of common stock of Republic Services, Inc., as adjusted, in accordance
with the Plan and as described in Section 3(a) below.
     2. Option Awards. With respect to those Agreements that provide for
Options, the following shall apply: (a) the number of those shares of the common
stock of Allied Waste Industries, Inc. subject to the Agreement that remain
outstanding at the Effective Time of the Merger (the “Allied Shares”) shall be
adjusted, effective as of the Effective Time, so that the number of shares of
common stock of Republic Services, Inc. subject to the Agreement on and after
the Effective Time shall equal the number of Allied Shares multiplied by 0.45
(rounded to the nearest whole share); and (b) the exercise price per share
provided for in each Agreement shall be adjusted, effective as of the Effective
Time, to equal (i) the exercise price per Allied Share otherwise purchasable
pursuant to the Option, divided by (ii) 0.45 (rounded to the nearest whole
cent).
     3. Restricted Stock Awards. With respect to those Agreements that provide
for Restricted Stock (a) if the Grantee remains as a director of Republic
Services, Inc. on and after the Effective Time, the number of unvested shares of
the common stock of Allied Waste Industries, Inc. subject to the Agreement that
remain outstanding at the Effective Time of the Merger (the “Allied Shares”)
shall be adjusted, effective as of the Effective Time, so that the number of
shares of common stock of Republic Services, Inc. subject to the Agreement on
and after the Effective Time shall equal the number of Allied Shares multiplied
by 0.45 (rounded to the nearest whole share), and any unvested Restricted Stock
that remains outstanding at the Effective Time shall continue to vest in
accordance with the schedule set forth in the individual Agreement governing
such Restricted Stock; and (b) if the Grantee is not a director of Republic
Services, Inc. on and after the Effective Time, each unvested share of
Restricted Stock held by such Grantee that remains outstanding immediately prior
to the Effective Time shall, immediately prior to such Effective Time, be
cancelled in exchange for a lump sum cash payment equal to the value received by
a holder of one share of Common Stock as a result of the Merger, as determined
by the Board or the Committee in accordance with the terms and provisions of the
2005 Plan.
     4. Section 409A. It is intended that the awards granted pursuant to the
Agreements either comply with the requirements of Section 409A of the Code or
fall within an exception to

-2-



--------------------------------------------------------------------------------



 



Section 409A. The provisions of this Amendment and the Agreements shall be
interpreted and construed in a manner consistent with these intentions after the
date reflected below.
     5. In all other respects, the Agreements shall remain unchanged by this
Amendment.
     IN WITNESS WHEREOF, the Company and the Grantee has caused this instrument
to be executed on the date set forth below.

            ALLIED WASTE INDUSTRIES, INC., a
Delaware corporation
      By:                    Name:          Its:            GRANTEE

              DATE:
                       

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUITY AWARD AGREEMENTS

